Defendants appeal from a judgment rendered against them in favor of plaintiff for unpaid salary and commission earned by plaintiff under a contract of employment of plaintiff by the defendants.
[1] The principal point on appeal is based upon the contention that the evidence was insufficient to sustain the findings of the court and its judgment thereon. That there was substantial evidence in support of the findings and that the judgment follows the findings is admitted by appellants. In such circumstances, the rule is unvarying that this court is unauthorized to disturb the judgment.
[2] Appellants also complain of alleged error committed by the trial court in its refusal to admit evidence offered by the defendants as to the reasonable value of the services performed by plaintiff. As according to all the evidence in the case, including that of the witnesses for the defendants, the action was based on a contract which specifically provided for the amount of salary and commission to be paid to plaintiff for his services, the question of the reasonable value of such services was wholly immaterial.
The judgment is affirmed.
Conrey, P.J., and York, J., concurred. *Page 615